PUBLISHED
                                            Order Filed: July 23, 2007
                                           Dissent Filed: July 27, 2007

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


A.K., a minor by his parents and         
next friends J.K. and E.S.,
                  Plaintiff-Appellant,
                  v.                               No. 06-1130
                                               (1:05-cv-00229-GBL)
ALEXANDRIA CITY SCHOOL BOARD,
               Defendant-Appellee.
                                         

         On Petition for Rehearing and Rehearing En Banc



  Appellee has filed a petition for rehearing and rehearing en banc.

   A member of the Court requested a poll on the petition for rehear-
ing en banc. The poll failed to produce a majority of the judges in
active service in favor of rehearing en banc. Judge Gregory voted to
rehear the case en banc, and Chief Judge Williams and Judges Wil-
kinson, Niemeyer, Michael, Motz, Traxler, King, Shedd and Duncan
voted against rehearing en banc.

  The Court denies the petition for rehearing and rehearing en banc.

  Entered at the direction of Senior Judge Wilkins for the Court.

                                         For the Court

                                         /s/ Patricia S. Connor
                                                 Clerk
2              A.K. v. ALEXANDRIA CITY SCHOOL BOARD
GREGORY, Circuit Judge, dissenting from the denial of rehearing
and rehearing en banc:

   Because schools and parents in this circuit would benefit greatly
from consideration by the whole court of the questions this case pre-
sents, I dissent from my colleagues’ decision not to rehear this case
en banc. In particular, it would be wise for us to articulate a standard
for differentiating substantive and procedural requirements of the
IDEA.

   The panel majority concluded that the school district’s failure to
identify on A.K.’s IEP an anticipated location at which A.K. would
be educated constituted a violation of the substantive requirements of
the IDEA. The school district did violate the IDEA—the law requires
that an IEP identify the anticipated frequency, duration, and location
for the provision of educational services, and A.K.’s IEP specifies no
location—but I do not see the violation as a deficiency in the educa-
tional program the school district was offering, as the majority does.
The school district’s mistake is one that had no effect upon the educa-
tion A.K. would receive. This, to me, is evidence that the error is not
a substantive one.

   Under our present jurisprudence, public school districts are vulner-
able to those who could use the unclear state of the law to their advan-
tage. In particular I worry that public schools could be liable for large
sums because of errors that, as here, have no adverse impact on the
quality of the educational program made available to the student.
Regrettably, our public schools today face greater social challenges
than before with ever shrinking financial resources; and we should be
careful not to expose them to a greater burden than Congress intended
them to bear.

   The IDEA was written to ensure the fair treatment of disabled stu-
dents by the educational system, a noble goal that is worthy of our
vigilance, but not to punish a school district’s good faith efforts to
comply with the statute, even if those efforts sometimes entail techni-
cal but harmless errors.